Name: 92/133/EEC: Council Decision of 3 February 1992 concerning the conclusion of bilateral Cooperation Agreements between the European Economic Community and the Republic of Iceland and the Kingdom of Sweden respectively on research and development in the field of the environment: Science and Technology for Environmental Protection (STEP) and European Programme on Climatology and Natural Hazards (Epoch)
 Type: Decision
 Subject Matter: environmental policy;  cooperation policy;  Europe;  natural and applied sciences
 Date Published: 1992-02-28

 Avis juridique important|31992D013392/133/EEC: Council Decision of 3 February 1992 concerning the conclusion of bilateral Cooperation Agreements between the European Economic Community and the Republic of Iceland and the Kingdom of Sweden respectively on research and development in the field of the environment: Science and Technology for Environmental Protection (STEP) and European Programme on Climatology and Natural Hazards (Epoch) Official Journal L 054 , 28/02/1992 P. 0040COUNCIL DECISION of 3 February 1992 concerning the conclusion of bilateral Cooperation Agreements between the European Economic Community and the Republic of Iceland and the Kingdom of Sweden respectively on research and development in the field of the environment: Science and Technology for Environmental Protection (STEP) and European Programme on Climatology and Natural Hazards (Epoch) (92/133/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision 89/625/EEC (4), the Council adopted two specific research and development programmes in the field of the environment (1989 to 1993); Science and Technology for Environmental Protection (STEP) and European Programme on Climatology and Natural Hazards (Epoch); whereas Article 8 of this Decision authorizes the Commission to negotiate agreements with third countries and in particular with those European countries having concluded framework agreements for scientific and technical cooperation with the Community with a view to associating them wholly or partly with the programmes; Whereas by Decisions 90/23/EEC (5) and 87/177/EEC (6), the Council approved the conclusion, on behalf of the European Economic Community, of the framework agreements for scientific and technical cooperation between the European Communities and the Republic of Iceland and the Kingdom of Sweden; Whereas the Governments of Iceland and Sweden have asked to participate in the Community environmental research programmes; Whereas the Community, Iceland and Sweden share common environmental problems and expect to obtain mutual benefit from cooperation, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreements between the European Economic Community and the Republic of Iceland and the Kingdom of Sweden respectively on research and development in the field of the environment: Science and Technology for Environmental Protection (STEP) and European Programme on Climatology and Natural Hazards (Epoch) are hereby approved on behalf of the Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council shall give, on behalf of the European Economic Community, the notification as provided for in Article 10 of the Agreements. Done at Brussels, 3 February 1992. For the Council The President Joao PINHEIRO (1) OJ No C 163, 22. 6. 1991, p. 6.(2) OJ No C 305, 25. 11. 1991, p. 54, Decision of 15 January 1992 (not yet published in the Official Journal).(3) OJ No C 14, 20. 1. 1992, p. 10.(4) OJ No L 359, 8. 12. 1989, p. 9.(5) OJ No L 14, 18. 1. 1990, p. 18.(6) OJ No L 71, 14. 3. 1987, p. 29.